Title: From James Madison to Moses Young, 28 July 1802
From: Madison, James
To: Young, Moses


Sir,
Department of State Washington July 28th. 1802.
Your letter of the 26th. April has been duly recd. It is to be regretted that the circumstance of your being continued Consul of the United States should have induced an expectation of your receiving a salary as such, especially as it appears you have remained at Madrid, under this impression, contrary to your private Interest. The remuneration of our consuls proceeds from the weight of commercial character, which, it is supposed, the appointments give, and the fees they are authorized to charge for official acts—in no instances from fixed salaries, but to those in the Barbary States. Regretting, as I do, that peculiar circumstances should have deprived you of these advantages, it is not in my power to encourage a hope that the emoluments of your office will be encreased by any act of the Government, as the laws of congress on the subject give no authority for countenancing such expectations. With much respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Letter not found.


